UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

June 11, 2013
TO:

State Directors of Special Education

FROM:

Michael K. Yudin
Melody Musgrove, Ed.D.
Delegated the authority to perform the Director
functions and duties of Assistant
Office of Special Education Programs
Secretary for Special Education and
Rehabilitation Services

SUBJECT:

Suggested Model for Written Notification of Parental Rights regarding Use of
Public Benefits or Insurance

On February 14, 2013, the Office of Special Education and Rehabilitative Services (OSERS)
published the final regulations under the Individuals with Disabilities Education Act (IDEA) to
amend 34 CFR §300.154(d) governing the use of public benefits or insurance, at
78 Fed. Reg. 10525. Section 300.154(d)(2)(v) includes a new requirement for public agencies to
provide written notification to a child’s parents before accessing a child’s or parent’s public
benefits or insurance (e.g., Medicaid) for the first time and annually thereafter. This notification,
which must be written in language understandable to the general public and in the parent’s native
language or other mode of communication used by the parent, unless it is clearly not feasible to
do so, must inform the child’s parents of all of the rights and protections that are available to
them under the IDEA so that they can make an informed decision regarding whether to allow a
public agency to use their or their child’s public benefits or insurance to pay for services for their
child under the IDEA.
Specifically, the written notification must contain: a statement of the parental consent
requirements in new §300.154(d)(2)(iv); a statement of the “at no cost” provisions in
§300.154(d)(2); a statement that parents have the right to withdraw their consent to disclosure of
their child’s personally identifiable information to the public benefits or insurance program (e.g.,
Medicaid) at any time; and a statement of the public agency’s continuing obligation to ensure
that all required services are provided at no cost to the parent even if the parent withdraws his or
her consent or refuses to consent. 34 CFR §300.154(d)(2)(v).

www.ed.gov
400 MARYLAND AVE., SW, WASHINGTON, DC 20202
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by
fostering educational excellence and ensuring equal access.

Page 2
To assist States and public agencies in implementing this new requirement, we are providing the
attached model written notification, which you may wish to provide to school districts in your
State to use to meet the requirements of new §300.154(d)(2)(v). If you choose to use the
attached notification to meet this new IDEA requirement, we would encourage you to tailor it to
include your State-specific information, for example, by including your State name, school
district name, and the name of your State’s agency responsible for administering the public
benefits or insurance program. Your State and local educational agencies are not required to use
this model notification to satisfy their responsibilities under new §300.154(d)(2)(v). If you
choose instead to develop your own notification, it must include all of the required information
in 34 CFR §300.154(d)(2)(v).
Thank you for your ongoing commitment to improving results for children with disabilities. If
you would like further assistance, please contact Mary Louise Dirrigl at 202-245-7324 or via
e-mail at mary.louise.dirrigl@ed.gov .

FORM: WRITTEN NOTIFICATION

1

IDEA PART B WRITTEN NOTIFICATION REGARDING
USE OF PUBLIC BENEFITS OR INSURANCE
INTRODUCTION
You are receiving this written notification to give you information about your rights and
protections under Part B of the Individuals with Disabilities Education Act (IDEA), so that
you can make an informed decision about whether you should give your written consent
to allow your school district to use your or your child’s public benefits or insurance to
pay for special education and related services that your school district is required to
provide at no cost to you and your child under IDEA. First, we will provide some basic
information about IDEA.
Part B of IDEA is the Federal law that provides for assistance to States and school
districts in making a free appropriate public education (FAPE), which includes special
education and related services, available to children with disabilities in the least
restrictive environment. If your child has been evaluated and found eligible for services
under IDEA because he or she has a disability and needs special education and related
services, your school district must develop an individualized education program (IEP)
for your child. Your school district must provide the special education and related
services included in your child’s IEP at no charge to you or your child.
IDEA funds pay a portion of your child’s special education and related services. Funds
from a public benefits or insurance program (for example, Medicaid funds) also may be
used by your school district to help pay for special education and related services, but
only if you choose to provide your consent, as explained below. Also, your school
district cannot access your or your child’s public benefits or insurance if it would result in
a cost to you, such as a decrease in your benefits or an increase in your premiums.
These “no cost” provisions are explained below as well.
Before your school district can ask you to provide your consent to access your or your
child’s public benefits or insurance for the first time, it must provide you with this
notification of the rights and protections available to you under IDEA. This notification is
intended to help you understand these rights and protections, including the type of
consent your school district will ask you to provide. If you choose not to provide your
consent, or later decide to withdraw your consent, your school district has a continuing
responsibility to ensure that your child is provided all required special education and
related services under IDEA at no charge to you or your child.

FORM: WRITTEN NOTIFICATION

NOTIFICATION REQUIREMENTS
34 CFR §300.154(d)(2)(v)
You are receiving this notification because IDEA requires that you be informed of your
rights and protections when your school district seeks to use your or your child’s public
benefits or insurance to pay for special education and related services. The following
sections explain when you must receive this notification and what information must be
included in the notification.
When Notification Must Be Provided
You must receive this notification:
 before your school district seeks to use your or your child’s public benefits or
insurance for the first time and before it obtains your consent to use those
benefits or insurance for the first time (the consent requirement is described
below); and
 annually thereafter.
Format of Notification
This notification must be:
 written;
 in language understandable to the general public; and
 in your native language or in another mode of communication you use, unless it
is clearly not feasible to do so.

CONTENTS OF NOTIFICATION
34 CFR §300.154(d)(2)(v)(A)-(D)
This notification will explain: 1) the consent that your school district must obtain from
you before it can use your or your child’s public benefits or insurance for the first time;
2) IDEA’s “no cost” provisions that apply to your school district if it seeks to use your or
your child’s public benefits or insurance; 3) your right to withdraw your consent to the
disclosure of your child’s personally identifiable information to your State’s public
benefits or insurance program agency at any time; and 4) your school district’s
continuing responsibility to ensure that your child is provided all required special
education and related services at no charge to you or your child, even if you withdraw
your consent or refuse to provide consent.

2

FORM: WRITTEN NOTIFICATION

3

PARENTAL CONSENT
34 CFR §300.154(d)(2)(iv)(A)-(B)

**If your school district has not accessed your public benefits or insurance in the past to
pay for services that it was required to provide your child under IDEA at no charge to
you or your child, all of the parental consent requirements described below apply.
Before your school district can use your or your child’s public benefits or insurance for
the first time to pay for special education and related services under IDEA, it must
obtain your signed and dated written consent. Generally, your school district will
provide you with a consent form for you to sign and date. Note that your school district
is only required to obtain your consent one time.
This consent requirement has two parts.
1. Consent for Disclosure of Your Child’s Personally Identifiable Information to the
State agency responsible for administering your State’s Public Benefits or Insurance
Program
Under Federal law—the Family Educational Rights and Privacy Act (FERPA) and the
confidentiality of information provisions in IDEA—your school district is required to
obtain your written consent before disclosing personally identifiable information (such as
your child’s name, address, social security number, student number, IEP, or evaluation
results) from your child’s education records to a party other than your school district,
with some exceptions. In this situation, your school district is required to obtain your
consent before disclosing personally identifiable information for billing purposes to the
agency in your State that administers the public benefits or insurance program. Your
consent must specify the personally identifiable information that your school district may
disclose (for example, records or information about the services that may be provided to
your child), the purpose of the disclosure (for example, billing for special education and
related services), and the agency to which your school district may disclose the
information (for example, the Medicaid or other agency in your State that administers
the public benefits or insurance program).
[Optional: If you choose to provide consent and your child’s personally
identifiable information is disclosed to your State’s public benefits or insurance
program agency, you may request and receive from your school district a copy of
the records your school district disclosed to that agency.]
2. Statement to Access Public Benefits or Insurance
Your consent must include a statement specifying that you understand and agree that
your school district may use your or your child’s public benefits or insurance to pay for
services under 34 CFR part 300, which are special education and related services
under IDEA.

FORM: WRITTEN NOTIFICATION

4

[Note to States and School Districts: You should include in the notification
how your school district is expected to obtain this consent statement (for
example, by adding the statement to the consent form for the disclosure of
personally identifiable information; or by providing a separate consent form).]
Both parts of this consent requirement apply to the school district that is responsible for
serving your child under IDEA. If your child moves to a new school within the same
school district, you would not be required to provide a new consent because the same
school district is still responsible for serving your child under IDEA. But if you enroll
your child in a new school in a new school district, the new school district that is
responsible for serving your child under IDEA must obtain a new consent from you
before it can bill your child’s public benefits or insurance program for the first time. The
consent you would provide to your child’s new school district must include both parts of
the consent as described above.
[Optional:
Electronic consent, if applicable (34 CFR §99.30(d))
As noted above, your consent must be written, signed, and dated. While there
generally will be a paper form for you to fill out, you may provide your written
consent in an electronic form, if your submission identifies and authenticates you
as the individual providing the consent, includes an electronic signature and date,
and your submission indicates that you approve the information contained in the
consent.]
[Optional:
Previous consent
If you gave your consent in the past for your school district to access your or your
child’s public benefits or insurance to pay for special education and related
services under IDEA, your school district is not required to obtain a new consent
from you if the following two conditions are present:
1. There is no change in any of the following: the type of services to be provided to
your child (for example, physical therapy or speech therapy); the amount of
services to be provided to your child (for example, hours per week lasting for the
school year); or the cost of the services (that is, the amount charged to the public
benefits or insurance program); and
2. Your school district has on file the consent you previously provided. This
previous consent must meet the requirements that were in effect under the prior
IDEA regulations, and your school district will know what requirements applied
under those prior regulations. An example of a previous consent your school
district may have on file is a parental consent form you gave directly to another
agency, such as the [insert name of State] Medicaid agency.

FORM: WRITTEN NOTIFICATION

5

Even if your school district is not required to obtain a new consent from you, your school
district still must provide you with this notification before it may continue to bill your or
your child’s public benefits or insurance program to pay for special education and
related services under IDEA.
If your school district already has on file your consent to use your or your child’s public
benefits or insurance to pay for special education and related services under IDEA, your
school district must request that you provide a new consent when there is a change in
any of the following: the type (for example, physical therapy or speech therapy), amount
(for example, hours per week lasting for the school year), or cost of services (that is, the
amount charged to the public benefits or insurance program).
An example of a change in the type of services would be that your child would receive
speech therapy in addition to physical therapy and therefore, the services billed to your
public benefits or insurance program would be different. An example of a change in the
amount of services would be if your child was previously receiving 3 hours per week of
physical therapy and will now be receiving 2 hours per week. An example of a change
in the cost of your child’s services would occur if the amount billed to the public benefits
or insurance program for a particular service increases or decreases.
If any of these changes occur, your school district must obtain from you a one-time
consent, specifying that you understand and agree that your school district may access
your or your child’s public benefits or insurance to pay for special education and related
services under IDEA. Before you provide your school district the new, one-time
consent, your school district must provide you with this notification. Once you provide
this one-time consent, you will not be required to provide your school district with any
additional consent in order for it to access your or your child’s public benefits or
insurance if your child’s services change in the future. However, your school district
must continue to provide you with this notification annually.]

NO COST PROVISIONS
34 CFR §300.154(d)(2)(i)-(iii)
The IDEA “no cost” protections regarding the use of public benefits or insurance are as
follows:
1. Your school district may not require you to sign up for, or enroll in, a public
benefits or insurance program in order for your child to receive FAPE. This
means that your school district may not make your enrollment in a public benefits
or insurance program a condition of providing your child the services it is required
to provide your child under IDEA at no charge to you or your child.
2. Your school district may not require you to pay an out-of-pocket expense, such
as the payment of a deductible or co-pay amount for filing a claim for services
that your school district is otherwise required to provide your child without
charge. For example, if your child’s IEP includes speech therapy and your
insurance requires a $25 co-pay or deductible payment for a session, you could

FORM: WRITTEN NOTIFICATION

6

not be charged the $25. Your school district would need to pay the cost of your
co-pay or deductible in order to bill your or your child’s public benefits or
insurance program for the particular service.
3. Your school district may not use your or your child’s public benefits or insurance
if using those benefits or insurance would:
a. Decrease your available lifetime coverage or any other insured benefit,
such as a decrease in your plan’s allowable number of physical therapy
sessions available to your child or a decrease in your plan’s allowable
number of sessions for mental health services;
b. Cause you to pay for services that would otherwise be covered by your
public benefits or insurance program because your child also requires
those services outside of the time your child is in school;
c. Increase your premium or lead to the cancelation of your public benefits or
insurance; or
d. Cause you to risk the loss of your or your child’s eligibility for home and
community-based waivers that are based on your total health-related
expenditures.

WITHDRAWAL OF CONSENT
34 CFR §300.154(d)(2)(v)(C)
If you provided your consent for your school district to disclose your child’s personally
identifiable information to the State agency that is responsible for administering your
public benefits or insurance program [insert the name of the agency], you have the right
under 34 CFR part 99 (FERPA regulations) and 34 CFR part 300 (IDEA regulations) to
withdraw that consent at any time.
If you do not want your school district to continue to bill your or your child’s public
benefits or insurance program for special education and related services under IDEA,
you would need to withdraw your consent to your school district’s disclosure of your
child’s personally identifiable information to the agency in your State that is responsible
for administering that program. The FERPA and IDEA regulations, however, do not
contain procedures for withdrawal of consent to disclosure of your child’s personally
identifiable information. If you wish to withdraw your consent, you should ask your
school district what procedures you would need to follow. For example, your school
district may ask you to submit your withdrawal request in writing.
[Optional: School districts may wish to include in this notification their
procedures for withdrawal of consent to the disclosure of personally identifiable
information.]

FORM: WRITTEN NOTIFICATION

7

WHAT YOUR SCHOOL DISTRICT MUST DO IF YOU WITHDRAW YOUR
CONSENT OR REFUSE TO PROVIDE YOUR CONSENT
34 CFR §300.154(d)(2)(v)(D)
Finally, without your consent, your school district cannot bill your or your child’s public
benefits or insurance program to pay for special education and related services that it is
required to provide your child under IDEA at no charge to you or your child. If you
withdraw your consent or refuse to provide consent under the FERPA and IDEA
regulations, your school district may not use your withdrawal of consent or refusal to
provide consent to disclose personally identifiable information to a public benefits or
insurance program to deny your child the special education and related services he or
she is otherwise entitled to receive under IDEA. Therefore, if you refuse to provide
consent or withdraw consent, your school district has a continuing responsibility to
ensure that your child is provided all required services necessary to receive an
appropriate education at no charge to you or your child.
We hope this information is helpful to you in making an informed decision regarding
whether to allow your school district to use your or your child’s public benefits or
insurance to pay for special education and related services under IDEA.

CONTACT INFORMATION:
For additional information and guidance on the requirements governing the use of public
benefits or insurance to pay for special education and related services see:
http://www2.ed.gov/policy/speced/reg/idea/part-b/part-b-parental-consent.html.
[States and LEAs include contact information here]

